: Ue Démocratique du Congo Premier feuillet

6 #4
24

à

tère des Affaires Foncières
AG: EL tt Province de  :LaTSHOPQ
ktion des Titres Immobiliers Ville de ee
ireonseription Fonelère de Tshopo li District Mas tee
É+ RP | Titres immobiliers Commune de ? ant
ISANGI.: Territoire à NT
Lotissement :  Yaholia Ve —_——
Usage EE
CONTRAT D'EMPHYTEOSE
NO as/e/Tcno.Z/A40 DU 20/09/2067
TERME DU BAIL DE VINGT-CINQ (25) ANS
ENTRE :
Le Gouverneur de Provinee —

ngo représentée par
t conférés par l'article 183 alinéa de la Loi

le 14 sub. de l'Ordonnance n° 74-148 du oi
de première part ;

publique Démocratique du Co
ant en vertu des pouvoirs qui lui SON
3-021 du 20 juillet 1973 et Par l'ArtiC
t 1974, ci-après dénommée "LA REPUBLIQUE",

ersonnalité civile a été
(].0. numéro 21 du 1*
numéro CD/KIN/RCCM/14-B-557?:
au numéro 1963 de l'Avenue Des
représentée par Son Directeur

HUILERIES DU CONGO SA, dont la p
002 du trente octobre deux mil deux
embre 2002, page 34) et immatriculée au

48Y, ayant son siège social
e la Gombe à Kinshasa,

ULA NUANISA,

VI Ai Da
By: 3

IL A ETE CONVENU CE QUI SUIT :

Et
Ve Latf soussigné de seconde part, qui accepte un droit
le de terre destinée à usage agricole, élevage, d'une
ha 24, ares LU ca OT + 0, x
S.R. 698.-

Territoire de Yahuma=_ bortant le numéro
limites sont représentées sous un liseré vert au

ème.

e de 25 ans prenant tours le zofas leutë
r une durée égale pour autant que le
tenu conformément aux obligations

…

f en vigueur et aux conditions

VIA

A
=. D 0
su EEE pT” Re
un RAS RE DR SC ee nt héntent

ts

J41SVGVI30491A8IS
mere HREAVS

TA SR 00 PES
4 NOIL91S

A HIVIE-S LH EVY
